MORRISON, Judge
(dissenting).
I cannot understand why the Order of Service was offered or why it was received in evidence in this case. Both the *356offer and the receipt demonstrate poor taste, but in my judgment do not constitute reversible error.
I have examined the document and find nothing injurious to appellant contained therein. This should be the test of reversible error.
There is no injury to appellant for the further reason that no showing has been made that this exhibit was read to or by the jury, passed to the jury or ever made its way into the jury room.
I dissent to the reversal of this conviction.